PER CURIAM.
Robert A. Edwards petitions for a writ of certiorari seeking review of an unap-pealed order entitled, “Order Denying Relief from a Final Collateral Judgment Based on Fraud upon the Court, Denying Motion To Reopen Judgments Denying Collateral Relief, Denying Motion To Disqualify State Attorney, and Denying Motion To Disqualify Judge Stancil and Judge Hallman.” Since Edwards has unsuccessfully contested the affidavits at issue on more than one occasion, the trial court concluded its order by warning: “Enough is enough.” We agree.
Because the trial court’s perception that Edwards was abusing the legal process appeared correct, this court issued a show cause order pursuant to State v. Spencer, 751 So.2d 47 (Fla.1999). Edwards’ response confirmed the correctness of the trial court’s perception — Edwards is indeed attempting to re-argue claims previously raised and rejected. See, e.g., Edwards v. State, 884 So.2d 42 (Fla. 5th DCA 2004) (per curiam affirming denial of sixth rule 3.850 motion). Accordingly, we hold that Edwards is barred from further pro se filings in this court on the basis that his present petition raises a successive claim previously decided on the merits, constituting an abuse of process. See Isley v. State, 652 So.2d 409, 410 (Fla. 5th DCA 1995) (“Enough is enough.”); see also Britt v. State, 931 So.2d 209, 210 (Fla. 5th DCA 2006) (finding that defendant’s pro se filings had become frivolous, an abuse of process, and a waste of the taxpayers’ money); Glasco v. State, 914 So.2d 512, 512 (Fla. 5th DCA 2005) (recognizing frivolous collateral appeals clog the courts and hurt meritorious appeals by inviting sweeping rulings and by engendering judicial impatience with all defendants).
Thus, in order to conserve judicial resources, we prohibit Edwards from filing with this court any further pro se pleadings concerning Sumter County, Fifth Judicial Circuit Court case number 1985-376-CF. The Clerk of this court is directed not to accept any further pro se filings concerning this case from Robert A. Edwards. Additional pleadings regarding this case will be summarily rejected by the Clerk, unless they are filed by a member of the Florida Bar in good standing. The Clerk is further directed to forward a certified copy of this opinion to the appropriate institution for consideration of disciplinary procedures. See § 944.279(1), Fla. Stat. (2005); Simpkins v. State, 909 So.2d 427, 428 (Fla. 5th DCA 2005).
PETITION DENIED; Future Pro Se Filings PROHIBITED; Certified Opinion FORWARDED to Department of Corrections.
PLEUS, C.J., SAWAYA and PALMER, JJ., concur.